Case: 21-20305     Document: 00516339840         Page: 1     Date Filed: 06/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 21-20305                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                         June 1, 2022
                                                                       Lyle W. Cayce
   David Clifford Pedder, Jr.,                                              Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Marlen Marquez; Rachel A. Whitney; C. S. Deigle,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:21-CV-494


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          David Clifford Pedder, Jr., Texas prisoner # 01787993, appeals the
   dismissal of his pro se 42 U.S.C. § 1983 complaint as frivolous under 28
   U.S.C. § 1915(e)(2)(B) and the denial of his motion for reconsideration. On
   appeal, Pedder argues as follows: the district court abused its discretion and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20305     Document: 00516339840            Page: 2   Date Filed: 06/01/2022




                                     No. 21-20305


   violated his due process rights by sua sponte dismissing his § 1983 complaint
   as untimely and thus frivolous without providing him with notice and an
   opportunity to respond; his claims for injunctive and declaratory relief were
   not time barred; his claim under the Prison Rape Elimination Act (PREA)
   was not time barred; and the district court abused its discretion in denying
   his motion for reconsideration.
          We review for abuse of discretion the dismissal of a complaint under
   § 1915(e)(2)(B)(i) as frivolous and the denial of a Federal Rule of Civil
   Procedure 59(e) motion for reconsideration. See Gonzales v. Wyatt, 157 F.3d
   1016, 1019-20 (5th Cir. 1998); see also Midland West Corp. v. FDIC, 911 F.2d
   1141, 1145 (5th Cir. 1990). After considering Pedder’s arguments, we affirm.
          Pedder had two years to file his § 1983 complaint. See Piotrowski v.
   City of Houston, 237 F.3d 567, 576 (5th Cir. 2001). Insofar as Pedder sought
   to raise a stand-alone claim under the PREA, he cites no case in support of
   his position that the PREA established a private action for such a claim.
          Neither the record nor Pedder’s arguments show that he actively
   pursued his judicial remedies or otherwise acted diligently. See Wallace v.
   Kato, 549 U.S. 384, 394-95 (2007); Hand v. Stevens Transp., Inc. Emp. Benefit
   Plan, 83 S.W.3d 286, 293 (Tex. App. 2002); see also Smith v. J-Hite, Inc., 127
   S.W.3d 837, 843 (Tex. App. 2003). Although the district court did not
   provide notice and an opportunity for Pedder to present his position before
   dismissing the § 1983 complaint as time barred, Pedder challenged the
   district court’s ruling in his Rule 59(e) motion and addressed his position on
   the limitations issue. See Day v. McDonough, 547 U.S. 198, 210 (2006). In
   light of the foregoing, the district court did not abuse its discretion in
   dismissing Pedder’s complaint as frivolous and in denying his Rule 59(e)
   motion. See, e.g., Simmons v. Reliance Standard Life Ins. Co., 310 F.3d 865,
   869 n.4 (5th Cir. 2002).




                                          2
Case: 21-20305      Document: 00516339840           Page: 3    Date Filed: 06/01/2022




                                     No. 21-20305


          The district court’s dismissal of Pedder’s complaint as frivolous
   under § 1915(e)(2)(B) counts as a strike under § 1915(g). See Adepegba v.
   Hammons, 103 F.3d 383, 387 (5th Cir. 1996), abrogated in part on other grounds
   by Coleman v. Tollefson, 575 U.S. 532, 534-41 (2015). Pedder is cautioned that
   if he accumulates three strikes, he will not be allowed to proceed in forma
   pauperis in any civil action or appeal filed while he is incarcerated or detained
   in any facility unless he is under imminent danger of serious physical injury.
   See § 1915(g).
          AFFIRMED; SANCTION WARNING ISSUED.




                                          3